Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 31, 2017

                                        No. 04-17-00170-CR

                                        Alice Vega FIALA,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. NM 308410
                          Honorable Andrew Carruthers, Judge Presiding


                                          ORDER
Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice


       On May 22, 2017, appellant filed “Appellant’s Motion Requesting the Honorable Fourth
Court of Appeals for an Extension of Time to Allow the Court’s Clerk to further Supplement the
Record and for an ORDER Instructing the Official Court Reporter to Transcribe all Court
proceeding to include the Trial.” After consideration, appellant’s motion is DENIED AS
MOOT.

           It is so ORDERED on July 31, 2017.

                                                             PER CURIAM

           ATTESTED TO: __________________________
                        Luz Estrada
                        Chief Deputy Clerk